Citation Nr: 1432170	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1996 until November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In June 2012, the Veteran presented sworn testimony during a Travel Board hearing in Fargo, North Dakota, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This claim was previously before the Board in November 2013.  At that time, the Board remanded the claim for additional development, specifically for an addendum opinion on the Veteran's bilateral pes planus.  The Board also remanded a claim for a rating in excess of 10 percent for Schatzki's ring with hiatal hernia and GERD for the issuance of an SOC.  An SOC was issued, but the Veteran has not perfected an appeal as to this issue.  As such, it is not currently before the Board.  


FINDING OF FACT

Bilateral pes planus was not shown in service; and, the preponderance of the evidence is against a finding that pes planus is the result of a disease or injury in active duty.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. § § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § § 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical of lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated June 2009 of the criteria required for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining such evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records are in the file as are records reflecting his treatment through VA.  No outstanding evidence has been identified that has not otherwise been obtained.  The Board concludes that all available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

The Veteran underwent a VA examination in November 2012 to evaluate his feet.  The examination involved a review of the Veteran's claims file and a thorough examination of the Veteran.  An addendum opinion was obtained in December 2013 to determine whether exposure to IED explosions and carrying heavy weight in service could have caused the Veteran's pes planus.  The negative opinion that was provided  included consideration of the Veteran's lay statements/history and conclusions that were supported by sufficient rationale.  Taken together, the Board finds that, taken as a whole, the examination and addendum opinion are adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As an addendum opinion was obtained in November 2013, the Board finds that there has been substantial compliance with its remand and that another remand to obtain a new examination would not benefit the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

A discussion of the Veteran's June 2012 hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for bilateral pes planus was identified as an issue at the hearing.  The Veteran was given the opportunity to testify about the nature and onset of his disorder, which provided the basis, in part, for the earlier Remand.

In light of the above, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
  
II.  Service Connection

The Veteran claims that he has bilateral pes planus that is related to his active duty service.  Specifically, he contends that his foot disorder was caused by carrying heavy loads in service and physical trauma from IEDs while serving in Iraq.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  Pes planus is not listed under 3.309(a).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service treatment records are negative for any reference to complaints, treatment, or diagnosis of foot injuries or foot pain.  There are also no findings pertaining to pes planus.  An August 2006 post-deployment examination shows that the Veteran reported lower back pain but made no complaints of foot problems related to his service in Iraq.  The Veteran's September 2006 separation examination shows a normal evaluation of the Veteran's musculoskeletal system.  

Post-service, the record includes the report of a January 2007 VA examination.  That report indicates that the Veteran's heel walk and toe walk were normal, and that an examination of the feet made no reference to any foot problems, to include pes planus.  The Veteran likewise did not identify a foot disorder when he filed his initial claim for disability in December 2006.  Indeed, VA records from December 2008 appear to first diagnose flexible pes planus during a VA examination.  Flat feet was also diagnosed in June 2009 when the Veteran sought treatment for warts on his toes.  

At a November 2012 VA examination, the Veteran reported that his symptoms began in August 2006 during active duty and resolved 1-2 weeks later.  He reported that his feet are generally asymptomatic day-to-day, so long as he wears shoe inserts.  The Veteran also reported that his VA physician was unwilling to provide a statement linking his pes planus to service.  The examiner diagnosed the Veteran with mild, bilateral flexible pes planus and opined that it was less likely than not that the Veteran's current bilateral pes planus is related to active service.  He based this opinion on a lack of evidence of in-service treatment for or complaints of foot pain and stated that "there is no evidence to suggest that this condition occurred as a result of disease, injury or illness on active duty . . ."  

In a December 2013 Addendum Opinion, the same examiner stated that it was less likely than not that the Veteran's pes planus was related to active duty service, to include exposure to IED detonations and carrying heavy equipment.  He stated that such trauma or events resulting in pes planus do not occur without resulting symptoms, specifically foot pain.  Reference was then made to the fact that there was no evidence of foot pain in or shortly following separation from service.  The Board notes that there were also no complaints made of foot pain when the Veteran was evaluated for his post-service VA examination.

The Veteran's recent statements reporting a history of foot symptoms since service are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his feet.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  As noted, the Veteran's claim for VA disability benefits in December 2006 along with the related January 2007 examination list numerous medical complaints, but nothing related to his feet.  Based upon the language and context of the earlier claim and examination report, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of his feet at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed pes planus and active duty service.  Although the Veteran is competent to report foot pain, he is not competent to render a medical opinion as to the etiology of an orthopedic disorder.  In this regard, the Board acknowledges lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, while the Veteran is competent to describe his foot pain and experiences in service, the Board accords his statements regarding the etiology of his current foot disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the etiology of his current disorder.  In contrast, the VA physician reviewed his records and considered his reported history.  The VA opinion is the most probative evidence of record.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Given the more than adequate opinion provided, the absence of any competent positive medical opinion, and the questionable history with respect to in-service and post-service symptomatology, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral pes planus.  His claim must be denied.


ORDER

Entitlement to service connection for bilateral pes planus is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


